DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final action is in response to applicant’s amended filing of 08/11/2022.
Claims 1-15 are currently pending and have been examined. Applicant has amended claims 1, 9, and 11-13. Applicant previously canceled claims 16-17.
Response to Arguments
Applicant’s arguments with respect to the objection against the drawings have been fully considered and are persuasive. The objection against the drawings has been withdrawn. 
Applicant’s arguments with respect to claims 1-15 rejected under 35 USC § 112(b) have been fully considered and are persuasive. The rejection under 35 USC § 112(b) against claims 1-15 has been withdrawn. 
Applicant's arguments with respect to claims 1-6, 8-9, and 11-14 rejected under 35 USC § 102(a) have been fully considered but they are not persuasive. 
Applicant argues that Mehr does not anticipate the claimed invention because 
the optical data collected is not a direct connection communicating from a second vehicle to a following vehicle and
that the second vehicle itself is following a leading vehicle.
The Examiner respectfully disagrees. The Applicant asserts that no direct connection communication is used when the claimed invention is directed toward wireless communication.  Applicant cites a portion of paragraph 9 in support of their arguments that the second piece of data used in Mehr is not communicated from a vehicle at all but is instead captured by sensors of the primary vehicle which are monitoring the behavior of the lead vehicle.  However, the examiner respectfully disagrees that Mehr does not teach the claimed invention.  Specifically at paragraph [0050], Mehr teaches that the ambient sensors (of the primary/following vehicle) are suited to capture location and movement information from a vehicle ahead and hence capturing second pieces of information.  Moreover, Mehr goes on to state that the different connection types of transmitting the redundant data allow for the compensation for the disadvantages of individual connection types.  “In this case, radar-based communication affords the particular advantage that it can be used specifically for transmitting information between the following vehicle and the leading vehicle, since an existent radar sensor is usually used for determining the distance between the following vehicle and the leading vehicle during tracking anyway. In this case, a communication signal is modulated onto the radar signal. The radar signal can therefore perform a dual function during autonomous tracking.” See paragraph [0050].  Still further, in paragraph  [0059], Mehr  states: 
Vehicle 4 begins to compare the first pieces of coordination information, received via WLAN, with the second pieces of coordination information, captured via the radar sensor. The first and second pieces of coordination information each describe the driving behavior of vehicle 2. So long as a match is recognized between the first and second pieces of coordination information, vehicle 4 autonomously tracks vehicle 2. Since vehicle 2 has a rearward radar sensor and vehicle 4 has a forwardly directed radar sensor, the first pieces of coordination information are transmitted from leading vehicle 2 to following vehicle 4 not exclusively by means of a WLAN connection but rather additionally by means of the radar sensors by virtue of the radar signals having a communication signal modulated onto them that likewise transmits the first pieces of coordination information. Hence, the first pieces of coordination information are transmitted between leading vehicle 2 and following vehicle 4 redundantly. 

Mehr  goes on to say that a second following vehicle receives the first pieces of information from the lead vehicle directly, but that by contrast, the second pieces of coordination information are captured by means of a lidar sensor on the basis of driving movements of the first following vehicle (4).  As such, the second following vehicle (3) does collect the second information by sensing the movements of the first following vehicle (4), but the first following vehicle (4) receives the redundant information from the lead vehicle (directly in front of the first following vehicle (4)) both by WLAN (first wireless connection) and by radar transmission (second optical wireless connection).  As such, the Examiner respectfully submits that the claim limitations are explicitly taught by Mehr, and as such the rejection is maintained herein.  
Applicant's arguments with respect to claims 7, 10, and 15 rejected under 35 USC § 103 have been fully considered but they are not persuasive. Since Mehr successfully anticipates the independent claims as argued above, Li and Nix are properly used to overcome the deficiencies of Mehr for the claims where they are applied in the rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehr et al. (US 20150127189 A1).
Regarding claim 1, Mehr discloses a vehicle configured to track behind autonomously in a group trailing a leading vehicle (see at least abstract), the vehicle comprising: 
a communication device for receiving first and second vehicle-relevant data, the first vehicle-relevant data and the second vehicle-relevant data redundant to one another (see at least paragraphs [0017-0019], and [0059]);
a data transmitting interface for receiving the first vehicle-relevant data via a first wireless transmission medium (see at least paragraphs [0009], [0019], [0031], [0040-0049], [0054-0055], and [0059]); 
and a data receiving interface for receiving the second vehicle-relevant data via a second wireless transmission medium, wherein the first wireless transmission medium is different from the second wireless transmission medium and the second wireless transmission medium comprises an optical connection (see at least paragraphs [0009], [0017-0019], [0026], [0031-0049], and [0059]; and claim 12 – please see arguments above);
the data receiving interface receives during autonomous tracking the second vehicle-relevant data directly from a second vehicle in the group driving immediately ahead of the vehicle, and permanently parallel to the first vehicle-relevant data (see at least paragraphs [0009], [0026], [0031-0049], [0050], and [0059] - please see arguments above).
Regarding claim 2, Mehr discloses the optical connection comprises a light connection or an optical directional radio connection or an IF connection (see at least paragraphs [0032-0035] and [0059]).
Regarding claim 3, Mehr discloses, during in normal operation, the first vehicle-relevant data and the second vehicle-relevant data are independently sufficient to perform autonomous driving-in-a-group operation (see at least paragraphs [0024] and [0059] and Fig. 1b).
Regarding claim 4, Mehr discloses the first wireless transmission medium comprises a radio connection (see at least paragraphs [0033-0049]).
Regarding claim 5, Mehr discloses the data receiving interface comprises a front-facing camera (see at least paragraphs [0021], [0033-0049], [0059], and [0061]).
Regarding claim 6, Mehr discloses a data sending interface (see at least paragraphs [0009-0011], [0015], [0031-0032], [0054-0056], and [0061]).
Regarding claim 8, Mehr discloses the vehicle-relevant data includes at least control data for the longitudinal and lateral guidance of the vehicle (see at least paragraph [0005]).
Regarding claim 9, Mehr discloses a system comprising: 
at least two vehicles as claimed in claim 1 (see at least abstract, paragraphs [0009-0011], and Figs. 1a-1b); 
wherein the at least two vehicles track behind a leading vehicle (see at least abstract, paragraphs [0009-0011], and Figs. 1a-1b); 
a first of the at least two vehicles receives second vehicle-relevant data directly from the leading vehicle via the respective data receiving interface (see at least paragraphs [0009], [0017-0019], [0031-0049] and [0059); 
and a second of the at least two vehicles receiving the second vehicle-relevant data directly from the first of the at least two vehicles during autonomous tracking via the respective data receiving interface (see at least paragraphs [0009], [0017-0019], [0031-0049] and [0059).
Regarding claim 11, Mehr discloses a method for operating a following vehicle with a communication device for receiving first and second vehicle-relevant data (see at least paragraphs [0009], [0017-0019], [0031-0049], and [0059]), the first vehicle-relevant data and the second vehicle-relevant data formed redundant to one another (see at least paragraphs [0017-0019], and [0059]), the following vehicle tracking behind autonomously as part of a group on the trail of a leading vehicle (see at least abstract, paragraphs [0009-0011], and Figs. 1a-1b), the method comprising: 
receiving the first vehicle-relevant data via a first wireless transmission medium (see at least paragraphs [0009], [0019], [0031], [0040-0049], [0054-0055], and [0059]);
receiving the second vehicle-relevant data via a second wireless transmission medium, the first wireless transmission medium comprising a different medium from the second wireless transmission medium, and the second wireless transmission medium comprising an optical connection (see at least paragraphs [0009], [0017-0019], [0031-0049], and [0059]; and claim 12 - please see arguments above); 
and receiving the second vehicle-relevant data permanently parallel to the first vehicle-relevant data directly from a vehicle in the group driving immediately ahead through the data receiving interface during autonomous tracking (see at least paragraphs [0009-0011], [0050] and [0059] - please see arguments above).
Regarding claim 12, Mehr discloses comparing the first vehicle-relevant data with the second vehicle-relevant data (see at least abstract and paragraphs [0009-0010], [0019-0020], and [0024-0026]); 
and performing autonomous tracking if there is a matching result of the comparison (see at least abstract and paragraphs [0009-0010], [0019-0020], [0024-0026] and [0059]); 
and ending autonomous tracking if there is a non-matching result of the comparison (see at least abstract and paragraphs [0009-0010], [0019-0020], and [0024-0026] and [0059]).
Regarding claim 13, Mehr discloses, in the event of a fault or failure of the first wireless transmission medium or the data transmitting interface, checking whether  driving as a following vehicle tracking behind is continued or whether driving as a single vehicle takes place (see at least paragraphs [0024-0027]).
Regarding claim 14, Mehr discloses a useful life of the second data is subject to a time limit (see at least paragraphs [0030] and [0054]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mehr in view of Li et al. (CN 107808514 A).
Regarding claim 7, Mehr does not disclose the data sending interface comprises at least two rear lights and/or a back light and/or a tail light and/or a reflex reflector.
However, Li teaches the data sending interface comprises at least two rear lights and/or a back light and/or a tail light and/or a reflex reflector (see at least pages 1-2 of the machine translation).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the light-emitting interface of Li into the vehicle following system using autonomous tracking of Mehr because both inventions are directed towards controlling self-driving vehicles to travel in a fleet or group. This would help ensure the successful and reliable transmission of information between vehicles in the fleet or group.
Regarding claim 10, Mehr discloses a front camera for each vehicle comprising the data receiving interface (see at least paragraphs [0021], [0033-0049], [0059], and [0061]).  
Mehr does not disclose the respective data sending interface for each vehicle includes at least two rear lights and/or a back light and/or a tail light and/or a reflex reflector.
However, Li teaches the respective data sending interface for each vehicle includes at least two rear lights and/or a back light and/or a tail light and/or a reflex reflector (see at least pages 1-2 of the machine translation).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the light-emitting interface of Li into the vehicle following system using autonomous tracking of Mehr because both inventions are directed towards controlling self-driving vehicles to travel in a fleet or group. This would help ensure the successful and reliable transmission of information between vehicles in the fleet or group.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mehr in view of Nix (US 20170287233 A1).
Regarding claim 15, Mehr discloses using in normal operation the first vehicle-relevant data (see at least paragraphs [0017-0020] and [0059]).
Mehr does not disclose in operation in the event of a fault using the second vehicle-relevant data.
However, Nix teaches in operation in the event of a fault using the second vehicle-relevant data (see at least paragraphs [0075], [0090], and [0104]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the data selection feature of Nix into the vehicle following system using autonomous tracking of Mehr because they are both directed towards vehicles utilizing vehicle-to-vehicle communication for traveling in a fleet or group. This prevents the system from experiencing overall failure if a sensor or its corresponding data experience failure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meinecke et al. (US 20200033886 A1) discloses using automatic methods and systems for at least one vehicle to follow a scout.
Mudalige (US 20100256836 A1) discloses controlling a host of target vehicles via wireless communication with a host vehicle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.B./Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666